 In the MatterOf HAROLD W. BAKER, JR., LEONARD E. HEPFER, KATH-LEEN B. STARR, PAUL BAKEWELL,III, CO-PARTNERS, DOING BUSINESSAS HAROLDW. BARER COMPANYandLOCAL No. 155. UNITED ELEC-TRICAL, RADIO& MACHINEWORKERS OFAMERICA;C. I. O.CaseNo. 4-C-1495.-Decided September 30, 1946Mr. John H. Garver.for the Board.Mr. David H.Kinley,of Philadelphia,Pa., for the respondent..MissHelen Laughlin,of Philadelphia,Pa., for the Union.Miss Katharine Loomis,of counsel to the Board.6DECISIONANDORDER6On June 19, 1946, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the respondentsfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondents, Harold W. Baker, Jr.,Leonard E. Hepfer, Kathleen B. Starr, and Paul Bakewell, III, co-partners, doing business as Harold W. Baker Company, Bryn Mawr,Pennsylvania, and their agents, successors, and assigns shall:71NLRB,No.1244 HAROLD W. BAKER COMPANY451.Cease and desist from :(a)Dominating or interfering with the formation or administra-tion of, or contributing financial or other support to, EmployeesRepresentation Committee or any other labor organization of theiremployees;(b)Recognizing Employees Representation Committee as the rep-resentative of any of their employees for the purpose of dealing withthe respondents concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment;(c)Discouraging membership in Local No. 155, United Electrical,Radio & Machine Workers of America, C. I. 0., or any other labororganization of their employees, by discharging, transferring, ordemoting, or by discriminating in any other manner in regard to theirlure or tenure of employment, or any term or condition of their em-ployment;(d) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Local No. 155, UnitedElectrical, Radio & Machine Workers of America, C. I. 0., or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for thepurpose of collective bargaining, or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from, and completely disestablish,Employees Representation Committee as the representative of any oftheir employees for the purpose of dealing with the respondents con-cerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment;(b)Offer to Catherine Gallagher, Helen Vogt, Joseph Haggerty,Pauline Scanlon, Florence Mercer, Anna Meaney, and Dan Dortoneimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges;(c)Make whole Catherine Gallagher, Helen Vogt, Joseph Hag-gerty, Pauline Scanlon, Florence Mercer, Aiwa Meaney, and DanDortone for any loss of pay they have suffered by reason of thediscrimination against them, by payment to each of them of a sum ofmoney equal to the amount which lie normally would have earnedas wages during the period from the date of the respondents' dis-crimination against him, to the date of the respondents' offer of rein-statement, less his net earnings during said period; 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Post at their plant at Bryn Mawr, Pennsylvania, copies of thenotice attached to the Intermediate Report, marked "Appendix A." 1Copies of said notice, to be furnished by the Regional Director for theFourth Region, shall, after being duly sigiied by the respondents'representative, be posted by the respondents immediatly upon receiptthereof, and maintained by them for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by therespondents to insure that said notices are not altered, defaced, orcovered by any other material;(e)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps therespondents have taken to comply therewith.INTERMEDIATE REPORTMr. Johnif Garver,for the Board.Mr David H Icinley,of Philadelphia,Pa., for the respondent.MissHelenLaughlin,of Philadelphia,Pa, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by Local No. 155, United Electrical, RadioMachine Workers of America, C. I. 0., herein called the Union, the NationalLabor Relations Board, herein called the Board, by its Regional Director for theFourth Region (Philadelphia, Pennsylvania), issued its complaint dated March5.1946, against Harold W Baker, Jr, Leonard L Hepfer, Kathleen B. Start,Paul Bakewell, III, co-partners, doing business as Harold W, Baker Company,herein called the respondents, alleging that the respondents had engaged andwere engaging in unfair labor practices affecting commeice within the meaningof Section 8 (1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat 449, heiein called the ActCopies of the complaint ac-companied by notice of hearing were duly served upon the respondents, theUnion, and Employees Representation Committee, herein called the CommitteeWith respect to the unfair labor practices, the complaint alleged in substancethat the respondents: (1) since on or about April 1, 1945, vilified, disparaged,and expressed disapproval of the Union, interrogated employees concerning'their union affiliation; urged, persuaded, threatened, and warned their employeesto refrain from assisting and becoming members of the Union and to assist,participate in, and become members of an employee representation committee;and kept under surveillance their employees' union activities and meeting places ;(2) on or about April 6 and 7, 1945, initiated, formed, and sponsored an employeerepresentation committee, and thereafter assisted, domingted, contributed to thesupport of, and interfered with the administration of said committee; (3) on or1This notice, however, shall be, and it hereby is, amended by striking from the firstparagiaph thereof the words'recommendations of a Trial Examiner"and substituting in lieu thereot the words'A decision and orderIn the event this order is enforced by decree of a Circuit Court of Appeals, there shall beinserted, before the words "A Decision and Order" the words :"A decree of the United States Circuit Court of Appeals enforcing."1 HAROLD W. BAKER COMPANY47about May 15, 1945, terminated the employment of Catherine Gallagher, HelenVogt, and Joseph Haggerty because of their union membership and activities,and on the same date and for like reasons constructively discharged AnnaMeaney, Pauline Scanlon, Florence Mercer, and Dan Dortone by discriminatorilytransferringMeaney, Scanlon, and Mercer from their regular to other workshifts and by discriminatorily assigning Dortone to different and less desirablework, thereby causing them to terminate their employment with therespondents;and (4) by such conduct engaging in unfair labor practices within themeaningof Section 8 (1), (2), and (3) of the Act.The respondents filed an answer in which they denied generally that they hadengaged in any unfair labor practicesPursuant to notice, a hearing was held from March 20 to March 22, 1946, atPhiladelphia, Pennsylvania, before the undersigned, Arthur Leff, the Trial Ex-aminer duly designated by the Chief Trial Examiner. The Board and the respond-ents were represented by counsel and the Union by a representative. Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties. At the close of theBoard'scase, the undersigned granted a motion of counsel for the Board to conform thepleadings to the proof with respect to the spelling of names, dates, and other minorvariances.At the conclusion of the hearing, the parties were afforded an oppor-tunity to present oral argument before, and to file briefs with, the undersigned.Counsel for the respondents alone availed himself of the opportunity to argue,and no briefs were filedUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSHaroldW. Baker,Jr, and Leonard E. Hepfer, as general partners, andKathleen B.Starr and Paul Bakewell, III, as limited partners,are and have beensince September 1943,doing business under the trade name and style of Harold W.Baker Company with their principal office and place of business in the City ofBryn Mawr,Pennsylvania.At present the respondents are engaged in the busi-ness of designing and manufacturing special purpose machinesAt the timeparticularly referred to in the complaint the respondents were engaged in themanufacture of screw machine parts for the manufacture of ammunition. Therespondents in the course and conduct of their business cause and have contum-ously caused a substantial amount of raw materials used in the manufacture oftheir products,consisting during the calendar year 1944 principally of steel,bronze, and other alloys valued in excess of$15,000,to be purchased,delivered,and transported in interstate commerce from and through States of the UnitedStates other than the Commonwealth of Pennsylvania to their Bryn Mawr plant,and cause and have continuously caused a substantial part of their manufacturedproducts,valued in excessof $400,000 during the calendar year 1944, to be deliveredand transported in interstate commerce to and through States of the UnitedStates other than the Commonwealth of Pennsylvania from their Bryn Mawrplant.The respondents admit that they are engaged in commerce within themeaning of the Act.11.THE ORGANIZATIONS INVOLVEDLocal No 155, United Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organization whichadmits employees of the respondents to membership.717734-47-vol 71-5 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employee Representation Committee, hereinafter more fully referred to,is an unaffiliated labor organization.'III.THE UNFAIR LABOR PRACTICES'A. IntroductionDuring the first half of 1945, the respondents, then engaged principally in theproduction of a 40 mm. projectile under a Navy contract, employed at its plantin Bryn Mawr from 80 to 100 production and maintenance employees.Most ofthe employees were recruited from the immediate locality and their familiesand home conditions were personally known to the respondents' managementpersonnel.Operations at that time were conducted "around the clock" ; therewere three shifts for women and two for men.' Leonard E. Hepfer, a partner,acted as plant superintendent, and George Mateer, a consulting engineer who de-voted his entire time to the operations of the Company,' assisted Hepfer generallyin supervising the plant operationsIn addition, the respondents' supervisorystaff consisted of Victor Ferraris and Edward Massia, shift foremen, FrancesGarter, in charge of inspection on the day shift, John Medlin, foreman of thetoolroom, and John Emberger. The supervisory status of these employees,clearly established by the record, was not questioned by the respondents atthe hearing.During the period here involved, the respondents' plant, like otheis duringwartime, suffered from a high rate of labor turn-over and an acute manpowershortage.Great difficulty was experienced in hiring and retaining experiencedlabor.Unable to find a sufficient supply of experienced and full-time employees,the respondents found it necessary to resort to part-time workers and to recruitand train inexperienced help.As Ferraris testified, the question was not whatthe respondents could get-"You tried to make the best with what you had."Because of this situation, testified Hepfei, be considered it an essential part ofhis job as plant superintendent to make an effort to discourage employees fromleaving, and, to that end, made it his practice to attempt to remove all sourcesof employee dissatisfaction such as, for example, dissatisfaction with shiftassignments.This critical manpower situation prevailed at the respondents'plant,Hepfer's testimony discloses, throughout and beyond the period whenall the events narrated below occurred.B. Commencement of union organizational activities; the formation of theCommitteeIn the early part of 1945,dissatisfaction developed among the employees,particularly with respect to their wage rates.At a meeting held on February 1,1945,the employees had been advised by management that the respondents wereaboutto applyto theWar LaborBoard for a wage increase.Beyond referringthe matter to their accountants for an audited report, the respondents had not,however, further processed the application for a wage increase,and anxiety overthe lack of progress had begun to manifest itself among employees.'The respondents' answer admits that the Committee as well as the Union is a labororganization.2The following findings are based on admitted facts or credible evidence which, exceptWhere otherwise indicated, was not substantially contradicted.3 The shift hours for women were from 8 a. in. to 4 p. in.,from 4 p.in. to 12 midnight, andfrom 12 midnight to 8 a. in. ; for men from 7 a. in. to 5: 30 p.inand from 5: 30 p. m.to 7 a. in.4Mateer has since acquired a financial interest in the firm. HAROLD W. BAKER COMPANY49InMarch 1945, the Union commenced organizational activities among therespondents' employees.As appears from the testimony of Mateer, the existenceof "union agitation" in the plant came to the notice of the respondents' man-agement about the first week of April. The formation of the Committee followedsoonthereafter.On April 6, the employees were notified by their immediate supervisors thata meetingwould be held in the plant that afternoon at the conclusion of theday shift.According to Ferraris and Carter, the decision to hold the meetingwas made by the plant foremen, acting on their own initiative.But the planto hold the meeting, the record shows, was directed by the foremen to the atten-tion of higher management before it was carried into effect. Ferraris testifiedthat before making final arrangements for the meeting, he, on behalf of theforemen, called on Hepfer and Mateer to obtain their permission for the meetingand to explain its purpose, and that Hepfer and Mateer "didn't give [the fore-men] much satisfaction either way, but they didn't object to it too strenuously."The purpose of the meeting, testified Ferraris, was to see "if we couldn't gettogether and iron out our own troubles among ourselves " Carter testified, ineffect, that the decision to hold the meeting was prompted by a desire on thepart of the foremen to stem the rising tide of employee dissatisfaction whichthe foremen felt was retarding production, and that its immediate object wasto provide a forum in which to assure the employees that the respondents wereattempting in good faith to secure for them a wage increase.But from other evidence in the record as well as from events which followed,it is clear, and it is found, that the planned meeting had a purpose broader thanthat indicated in the testimony of Ferraris and Carter, and one directly relatedto the union activities in the plant.Thus, employee Florence Meicer testifiedwithout contradiction, and it is found, that Carter, when she announced to em-ployees that the meeting was to be held, said, "You know, girls, you know theyare trying to get a union in here, and we don't want a union in here. Let ushave our own union inside and we will all be a happy family." EmployeePauline Scanlon testified, similarly without contradiction, and it is found, thatCarter, when she informed Scanlon of the meeting, said that its purpose was"to see it they [the employees] could do without a union."Held on the plant floor and attended by Foremen Ferraris, Carter, Medlin,and Emberger as well as employees on two shifts, the meeting on April 6 beganat 4 p in. and lasted about an hour. It extended into the working time of thefemale employees on the 4 p. in to midnight shift and of the male employees on'the day shift whose shift hours did not end until 5: 30 p. in.While the meetingwas in progress, all plant operations were suspended.Those employees on whoseworking time the meeting encroached were paid at their regular rates withoutdeduction for time spent at the meeting.At the April 6 meeting, all employees, including those favoring the Union,were afforded an opportunity to air their grievances and express their views.But at the same time the foremen present made clear their opposition to theUnion.Foreman Emberger told the employees that they did not need a union.-Forelady Carter suggested that the employees form an employees' committeeof their own to handle grievances and to determine whether the respondentsreally intended to process an application for a wage increase.While suggestingthe formation of the Committee, Carter said, "Let us not call it a union. Letus call it a committee.The name union stinks to me." After the meeting hadprogressed in a disorganized manner for some time, Al Mandes, a part-timeemployee, who had expressed his opposition to the Union, assumed chairman-ship of the meeting, andat his suggestionthe meeting was adjourned to thefollowing day. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 7, the employees again met under the chairmanship of Dlandes.This meeting, like the one on the preceding day, was held on company premisesand during the working time of some of the employees.Unlike the meeting onthe preceding day, however, the April 7 meeting was not attended by any of theforemenBut the April 7 meeting was marked by the presence of Mateer whotestified that he, with the knowledge of Hepfer, attended that meeting at the invi-the status of the War Labor Board wage increase application. Dlateer, in a talkto the employees, informed them that the respondents were engaged in processingbefore the War Labor Board an application for a wage increase, and were doingeverything possible to expedite that application.He also intimated that the em-ployees could not achieve speedier action through the efforts of a union. Inresponse to questions from employees, Mateer stated that if an "inside" em-ployees' committee were formed, it could represent the employees concerningwages, hours, and grievances, and that no employee would be discriminatedagainst because he had participated in union activities.Mateer then retiredfrom the meeting.After Mateer left, the employees present were polled to determine whetheror not they desired to form an employees' representation committee.A majorityvoted in favor of the organization of such a committee.A further vote was thentaken to elect committee representatives, and employees Evelyn Lorenzo, AnnaSmoll,William Hammond, and Russell DeAntonio were chosen.'On April 10, the respondents filed with the War Labor Board a formal appli-cation for a wage increase.Following its organization, the Committee met with management on two oc-casions and discussed certain employee grievances as well as the question ofthe wage increase.Except for these two meetings, the Committee has not func-tioned, but neither has it ever been formally dissolvedOnly two Committeerepresentatives, Anna Smoll and Russell DeAntonio, now remain in the respond-ents'employ.C. Conclusions as to the respondents'donzinatton and suppartof theCommitteeIt is clear, especially in the light of the respondents' other acts of interferenceand discrimination as described in succeeding sections of this report, but alsoindependently thereof, that the formation of the Committee was initiated, spon-'Sored, and supported by the respondents in furtherance of a program to forestalland frustrate the organization of the employees into a union of their ownchoosing.The Committee first came into existence shortly after the respondents learnedthat the employees' mounting dissatisfaction with respect to their wages hadbegun to seek expression through union organizational activities.The plan toform the Committee was conceived not by the rank and file employees but by thesupervisory personnel and was by them promoted and presented to rank andfile employees on company time and property. In furthering their plan the super-visory employees, for whose actions the respondents must in any event be held ac-countable, acted with the tacit acquiescence if not the express approval ofhigher management.And higher management, by knowingly permitting the useof company time and property for employee meetings designed to bring about theformation of an "inside" labor organization, not only made clear to the employeestheir favor of the proposed Committee but lent invaluable assistance and sup-"At some later date,just when the record does not disclose,an additional employee,Helen Martin,was appointed to the Committee. HAROLD W. BAKER COMPANY51port to its formation.Further assistance and support to the Committee wasextended by the respondents through management representative Mateer whoseappearance and address at the second employees' meeting was clearly calculatedto impress upon the employees that an outside union was unnecessary to gain awage increase for the employees and that the employees could achieve adequaterepresentation through a shop committee of their own. It is evident from thetestimony as a whole that the Committee, although taking the form of a labororganization (as the respondents' answer admits), was conceived and organizedmore as a counter to the Union than as an organization intended to assume therole of a truly active bargaining agency.That it was so understood by the em-ployees is proved by the inactivity into which the Committee was allowed tolapse soon after its organization.It is the contention of the respondents that the Committee was spontaneouslyformed by their employees without any interference or support on the partof the respondentsThe facts outlined above, particularly those showing theactive intervention of certain of the respondents' supervisory and managerialemployees in the formation of the Committee, effectively refute that contention.The fact that no supervisory personnel were present at the time the employeesactually voted to form the Committee does not absolve the respondents of re-sponsibility.For Section 8 (2) is not so narrowly interpreted as to require thatdirect link between the employees and the outlawed organization, but, must bebroadly construed to cover any conduct upon the part of the employer which isintended to and has the normal effect of bringing into being, even indirectly,an organization -which the employer considers favorable to his own interest.It is clear that the Committee came into existence under "conditions or circum-stances which the employer created or for which [he] was fairly responsibleand as a result of which it may be reasonably mf erred that the employees didnot have that complete and unfettered freedom of choice which the Act con-templates." 9Upon the entire record, it is concluded and found that the Com-mittee, a labor organization. is the creature of the respondents and that therespondents have dominated and interfered with its formation and have con-tributed support to it, thereby interfering with, restraining, and coercing theiremployees in the exercise of the rights guaranteed in Section 7 of the Act.D. Events following the formation of the Committee; additional interference,restraint, and coercionThe formation of the Committee did not put an end to the Union's organiza-tional activities, and these activities continued to draw the attention of respond-ents' supervisory staff.Employee Anna Meaney, who the record discloses was the leading union ad-herent among the respondents' employees, testified credibly that Ferraris, when-ever he passed her, would inquire if she had a union card 7 Employee PaulineScanlon testified credibly, and it is found, that Carter in conversations with em-ployees under her supervision continued to express her opposition to the UnionIN. L R B v Link-Belt Company,311 U. S. 584, 588° Ferraris, while testifying, admitted that he made these remarks but said they were madein jest and so understood.Since Meaney's interest in the Union was well known in theplant, it is clear that Ferraris'remarks were not intended to elicit information from heras to her union membership.Whether or not they were made in jest it is unnecessary todecide, since no independent finding of unfair labor practices is here predicated upon Fer-raris' remarks to Meaney. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDand stated on one occasion that "if the Union came in that Mr. Baker wouldclose the doors of the plant." °Two union meetings were held in the period between the time of the formationof the Committee and May 15, 1945, both at a hall in the neighboring town ofArdmoreThe first of these meetings, held about April 15, was attended by nineemployees-Catherine Gallagher, Helen Vogt, Joseph Haggerty, Anna Meaney,Pauline Scanlon, Florence Mercer, Dan 'Dortone, Julia Griffith, and WilliamMurphy.The second, held on Sunday May 13, was attended by only eight em-the earlier meeting °The union meeting of May 13 became, on the following day, a topic of dis-cussion generally among employees in the plantOn May 14 or 15, it was alsomade the subject of conversation between Forelady Carter and Loretta DunbarGallagher 10As related by Mercer, who was present at the time, and as foundby the undersigned, the conversation between Carter and Loretta Gallagher ransubstantially as follows:Frances Carter asked Letty [Loretta Dunbar Gallagher] if she was invitedto the meeting on Sunday and Letty said, "What meeting9" and she says,"The union meeting"Well, Letty claimed that she didn't know anythingabout the meetingWell, Frances says, "They had the meeting all rightand Len [Ilepferl knows everyone that was there ""On the evening of May 14 during working hours, Catherine Gallagher, a 4 p. M.tomidnight shift employee who had attended the union meeting the precedingday, asked a fellow employee, George Soler, whose station of work was about4 feet across from hers, to sign a union cardSoley informed Shift ForemanFerraris that Gallagher had solicited his membership in the UnionLater thatevening, Ferraris summoned Gallagher to the plant office and reprimanded herfor engaging in solicitation activitiesWhen Gallagher, according to his testi-mony protested that she was within her rights in doing so, Ferraris told her,"You can pass cards around but please don't do it in working hours " Gallagherwas then told to return to wo 1c 12The respondents had no rule prohibiting talking in the plant during workinghours.Nor had they in the past announced any rule proscribing union solicita-S Carter deniedmaking the quoted remarkAccordingto her version,she said only that"ifwe didn't make our quota (of production)this monthIwouldn'tblameMr Baker ifhe just closed the plant."Carter's over-all testimony disclosed her to be an evasive andunreliable witness, and other portions of her testimony revealeda propensityon her part toexplain all statements and conduct by supervisors,otherwisefirmly established by therecord to havebeen directed against theUnion,as having been inspiredby production con-siderations.Scanlon, onthe otherhand, impressed the undersigned as an exceptionallyforthright witnessUnderthe circumstances,the undersigned credits Scanlon's testimonyand rejectsCarter's denial.°The recorddisclosesthat thosein attendance at the meetings did not represent the fullroll of union membership.Mercer testifiedthat "practically" half the employeeshad joinedthe Union, but that many,although they had signed cards "were afraid togo to themeeting "3°Loretta Dunbar Gallagheris not relatedto and is not to be confused with CatherineGallagher,a union member.Loretta Gallagher, while in therespondents'employ, neverjoined theUnion andrevealedby her testimonyand demeanoron the witness stand thatshe was opposed to it11 Carter did not denythat she hadthe conversation with Loretta Gallagheras relatedby Mercer.Mercer fixed May 15 asthe date ofthe conversation.Loretta Gallagher testi-fied that this incidentoccurredon May 14.>zThe findingsmade as tothis incidentare basedupon the testimonyof Gallagher andFerraris which up to thispoint is substantially in accord. HAROLD W. BAKERCOMPANY53tion during such hours.Ferraris admitted that lie had never theretofore in-formed Gallagher or any other employee that union solicitation was prohibited.Moreover, as has been shown above, Ferraris and other supervisors and employeeshad been permitted to engage in what was in effect anti-union solicitation duringworking hours in connection with the meetings which led to the formation of theCommittee.These facts are related here not because the undersigned considersthat Ferraris acted illegally in warning Gallagher to refrain from union solici-tation during working hours, time which properly should be reserved for work,but solely because of their hearing on other issues herein in conjunction withwhich they must be appraisedClearly coercive in character, however, was Carter's statement to employeesthat "if the Union came in-Mr. Baker would close the doors of the plant" aswell as Carter's remarks to Loretta Dunbar Gallagher indicating knowledge ofthose present at the union meetingThe latter remarks while not sufficient toestablish that the respondents engaged in surveillance nevertheless served tofoster that impression and hence were as intiinulatory in character as surveillanceitselfIt is found that by Carter's statement and remarks referred to above therespondents engaged in conduct which interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7 of the Act.E The discharges and transfers ofi77iionmembers on May 15, 1945When Catherine Gallagher reported for work on the afternoon of May 15, 1945,the day following her conversation with Ferraris reported above, she found hertime card missing from its rack.As to what followed, Gallagher's testimony,which the undersigned credits, is set out below:I went back to ring in and my card wasn't in the rack, and Frances Cartersaid that Mr. Hepfer wanted to see me in the office. So I went over andImet him and he asked me what was going on last night, and I told himnothing wrong as far as I could seeWell, he said, "We are going to laysome of the people offWe haven't got quite enough of work". So he said,"IIere is your release". I said, "Thank you". I said, "Now I think I knowwhat it is for", and I said "Well I wasn't born yesterday" and he said neitherwas lie.So I went.On the same day that Gallagher's employment was terminated, the respondentsalso took the following action :(a)The respondents also released, purportedly for lack of work, Helen Vogtand Joseph Haggerty, part-time employees on the late afternoon shift.Theseemployees, like Gallagher, were first notified that their employment was beingterminated after they reported for work on the afternoon shift and were notpermitted to engage in work that day.(b)The respondents transferred Anna Meaney, an inspector, from the 4p. in -midnight shift, where she previously had been assigned, to the mid-night-8 a. in shift, and transferred Pauline Scanlon and Florence Mercer,also inspectors, from the 8 a. in. to 4 p. in. shift, where they previously hadbeen employed, to the 4 p. in. to midnight shift.Meaney was first informed ofher change in shift hours in a telephone call from Carter which she received ather home about an hour before she was scheduled to report for work that day.Scanlon and Mercer together were advised by Carter at the end of their shiftat 4 p. in.Due to home conditions, of which the respondents' management per-sonnel had prior knowledge or notice, none of the affected employees was in a 54DECISIONSOF NATIONALLABOR RELATIONS BOARDposition to work during the shift hours to which she was transferred."Meaneyand Scanlon advised Carter that they could not accept the shift change;Mer-cer, who was with Scanlon, made no commentCarter's only response was thatthey see Hepfer.Meaney alone attempted to communicate with Hepfer.Meaneytestified,and it is found, that she telephoned Hepfer, advised him that shecould not work on the midnight shift, and inquired if he had anything else tooffer her, and that Hepfer replied that he had not 14Meaney, Scanlon, and Mer-cer declined to accept the shift transfers and did not thereafter report for work.(c)The respondents reassigned Dan Dortone from a machine operator's jobto the job of chip puller, a laborer's job which involved heavier and more un-pleasant and arduous work.Dortone was first notified of the job change shortlyafter he reported for work on May 15. Although nothing was said about areduction in pay at that time, Dortone, who had started in the respondents'employ as a chip puller some 2 years before and had later been promoted to amachine job with a raise in pay, viewed the job change as a.demotion, as in fact itwas, declined to accept it, and quit his employment instead.Thus, on May 15, 1946, the respondents by means of discharge action, shifttransfers, or job reassignment, effected a substantial change of status with respectto the tenure and terms and conditions of employment of 7 of the 8 union mem-bers who had attended the union meeting 2 days earlier.No other employeewas affected by a change of status that day, nor, for that matter, during thatweekly pay-roll period 10F. The respondents' contentions concerning the discharges and transfers on May15, 1915,and analysis of evidence relating theretoIt is the respondents' contention that each of the discharges and transfers onMay 15, 1945, was motivated by a good and sufficient reason wholly unrelatedto the affected employee's union membership and activityHepfer testified thathe personally directed each discharge and transfer.Hepfer's explanation as towhy he selected each of the complainants (and no others) will be consideredbelow.In the interests of convenience and orderly arrangement the explana-38Meaney testified credibly and without contradiction that when a year previously shehad asked Hepfer for a raise, Hepfer had indicated that he would grant it if she wouldaccept a transfer to the midnight shift, and that she had then advised Hepfer that she wasunable to do this because it was necessary for her to be at home at 4 a. in to get her sonoff to work;and that the same reason still prevented her from working on the midnightshift.Scanlon's husband was overseas at the time and she had three children who required herpresence at home in the evening.It was Scanlon's credited and uncontradicted testimonythat Carter,who knew her well at the time, was fully familiar with her home conditions.Mercer's husband,a railroad employee,was a day worker,and it was necessary for herto be home in time to prepare his dinner.Mercer had originally worked on the eveningshift for 20 months;during that period her husband also worked on a late shift. InOctober, 1944,when her husband had been changed to the day shift,Mercer had requestedthat her shift be similarly changed, and Hepfer, who was.personally acquainted with herhusband, had granted this request14Hepfer denied that Meaney communicated with him.Meaney by her demeanor andby her over-all testimony,which in substantial respects was corroborated by other con-vincing circumstances in the record,impressed the undersigned,as a truthful witnessHepfer did not similarly impress the undersignedHis testimony was marked by evasionand alackof candor,and, as will hereinafter morefullyappear, was in many respectsimprobable and contradictoiyHis denial is not credited'SHepfer testified at one point that another employee,LucyKemmerer,was also laid offon May 15,1945.Kemmerer's pay-roll record disclosed that she had been employed but afew weeks and duringthat timehad been very irregular in her attendance,working only 16hours during the pay-roll period ending May 15. Subsequently Hepfer altered his testi-mony, and stated that Kemmerer had not been released but had been eliminated fromthe pay roll onMay 15 afterhaving failed to appear for work for a "couple of days " HAROLD IV.BAKERCOMPANY55tion given as to each individual complainant will for the most part be con-sidered separately.But in finally appraising the merits of the respondents'defenses,a matter which will be reserved for the succeeding section of thisreport, the several discharges and transfers will be considered, as indeed theymust be,not as ifeach stood in isolation, but each in relationship to the othersand all against the back-drop of preceding events as reflected by the entire recordof the case.Catherine Gallagher,Hepfer testified when directly questioned on that point,was released for "refusing to work "Hepfer's account of the circumstanceswhich prompted him to release Gallagher was in sharp conflict with Gallagher'sversion which has been set out in the preceding section of the report.Hepfer's testimony in substance was as follows :Upon arriving at his office on the morning of May 15, he found a notefrom Ferraris, who had left the plant prior to his arrival, stating simplythat Ferraris had sent Gallagher home the previous night and that Gallagherwould call on him in the morning to explain what had happenedWhenGallagher called to see hum on May 15, he asked her what had causedFerraris to send her homeGallagher declined to tell him, stated, "Youmight aswell pay me off because I am not going to tell you anythingabout it," and otherwise became "indignant and sassy."Because of herattitude he decided to and did release her forthwith.Before taking thisaction, he made no effort to determine from Ferraris what had actuallyoccurred the preceding nightBeyond his testimony above set forth, Hepfer did not elaborateon his basicassertionthat he released Gallagher for "refusing to work "The undersigned was not impressed by Hepfer's testimony as to the circum-stances which led him to release Gallagher.To the extent that it indicatedthat Gallagher had been sent home by Ferraris the night before,Hepfer's testi-mony was contradicted not only by Gallagher but also by Ferraris who admittedthatGallagher, following her reprimand by Ferraris for engaginginunionsolicitation, had been told to and did return to her jobHepfer's testimony(as well asthat of Ferraris) that Ferraris, without otherwisecommunicatingwith him, had left him a note that Gallagher would call on him to explainwhat had happened but had made no mention in the note itself of the incidentwhich led to this unusual action is, on its face, inherently implausible.More-over,Hepfer's assertion that Gallagher's statements and "indignant and sassy"attitude during their interview initiated his determination to release Gallagheriswholly incompatible with the fact, not otherwise explained by Hepfer, thatGallagher's time card, like the cards of the two other complainantsreleasedthat day allegedly for lack of work, had been removed from its rackin advanceof the interview which Hepfer now says promptedhisdischarge decision.Byher demeanor and over-all testimony, Gallagher, unlike Hepfer,impressed theundersigned as a trustworthywitness.Under allthe circumstances,the under-signed credits Gallagher's testimony as to her conversation with Hepfer andfindsthat the only reason asserted by Hepfer at the time of her release wasthat she was being laid off for lack of work, a reason the validity of which therespondents made no attempt to support at the hearing.Helen Vogt and Joseph Haggetty,16according to Hepfer,were releasedbecausetheir services were no longer required.Hepfer's reasons (as related by him while36Vogt, who prior to her discharge was engaged principally in the operation of a tappingmachine, and IInggerty, who worked as it maintenance man and general helper, were amongthe approximately 15 part-time employees in the plant at that timeVogt worked regularlybetween the hours of 6 p. in. and midnight ; I-Iaggerty, who had another daytime job,worked duringirregularhours in the evening. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDtestifying) for selecting Vogt and Haggerty for lay-off were shifting, obscure, andconfusing.At one point Hepfer testified that these lay-offs were attributable toa conveyer system and new machines which the respondents were then in theprocess of installing for the purpose of speeding up their production quota.ButHepfer's testimony failed to show specifically how the installation of the newequipment directly affected the work in which Vogt and Haggerty were thenengaged.On the contrary, his own testimony indicated that the added equipmentdid not eliminate the operation of the machines to which Vogt was assigned or themaintenance work which Haggerty performed.At another point in his testimony,Hepfer assigned an entirely different reason for Haggerty's lay-off.He statedthat Haggerty was released because Meaney's transfer from the afternoon shiftdispensed with the respondent's need for Haggerty's servicesBut here again theconnection was not made clear, for Haggerty's work was primarily that of amaintenance man and general helper and only occasionally did he assist Meaneyin the performance of her work.Elsewhere in his testimony, Hepfer asserted thatVogt and Haggerty were released pursuant to a plan placed in operation at thattime to reduce labor costs by eliminating surplus employees. In that respect histestimony was inconsistent with earlier testimony given by him wherein he hadconceded that the respondent's principal problem during that period, because ofacute turn-over and manpower difficulties, was to acquire competent employeesrather than dispose of them.Moreover, the respondents' records show thatduring the month of May the respondents hired 11 employees," that its pay roll(reflecting its labor costs) for the weekly period ending May 15 was higher thanfor the preceding week, and that although it decreased during the succeeding week(after the 7 employees named in the complaint were separated), it thereaftercontinued to rise steadily until the middle of June, and was generally higher inJune than it was in May.Nor did Hepfer otherwise give a consistent explanationfor his particular selection of Vogt and Haggerty from among other part-timeeiployees for force reduction.When first specifically questioned on this point,Hepfer said he selected them because they were not "dependable 100 percent," butlater he altered his testimony in that respect, denied that he had testified thatVogt was not dependable, and asserted that Vogt (a machine operator) andHaggerty (a maintenance man) were selected because they were the only part-time employees in the inspection department on the evening shift.According toHepfer, his decision to release Vogt and Haggerty was made several days or aweek prior to May 15. Yet he did not explain why they were required to reportfor work on May 15 before being advised that they had been laid off, instead ofbeing notified in advance, at least at the close of their shift on the preceding day.'eAs to Florence Mercer and Pauline Scanlon,Hepfer's testimony as to his reasonsfor transferring them from inspection work on the day shift was likewisegarbled, conflicting, and clouded in obscurity.Hepfer testified variously thatthe transfers were decided upon, (a) because a bottleneck caused by employeedissension had developed on the inspection line where they had been working,(b) because defective work was getting through the inspection table and it wasdeemed desirable that Mercer and Scanlon as "old employees, capable of doingany job in that plant in inspecting" sit at the head of the inspection table wherethey could cull out defective work before it reached the Navy table, and (c)because it was desired to effect a proper balance in the number of inspectors oneach shift.Hepfer did not explain, nor is it otherwise apparent from the record,why it was necessary to transfer Scanlon and Mercer to another shift to correct17During the same period there were 12 separations in addition to those involved in thiscase.According to Hepfer all but 4 of them were voluntary terminationsisTheir regular work week would have terminated at the end rather than the beginningof their May 15 shift. HAROLD W. BAKER COMPANY57the conditions described by him in (a) and (b) above.Moreover, notwithstand-ing his assertion that the shifts were in a state of unbalance, Hepfer testifiedthat after Scanlon and Mercer had quit rather than accept a shift change, hefound it unnecessary to and did not transfer any other inspector to the eveningshift.Both Mercer and Scanlon were among the oldest employees in therespondents' employ and were admittedly highly competent inspectors, for whomwork was available at the time on the day shift.As noted above, it was Hepfer'susual policy at the time to take into account and to respect his employees'desires as to shift assignments.Nevertheless,Hepfer offered no explanationfor his omission in this instance to consult in advance with Scanlon and Mercerconcerning their proposed shift change, a circumstance particularly significantin view of the fact, found above, that their home conditions precluding themfrom working during the evening hours were then known to the respondents'management.Asto Anna Meaney,Hepfer offered no reason to support her transfer to themidnight shift.Instead, he gave an elaborate explanation for her transfer totheday shiftHepfer testified that he, through Inspection Forelady Carter,directedMeaney's transfer from the magniflux inspection operation on theafternoon shift to a similar operation on the day shift because it had been deter-mined to discontinue the use of the magnifiux on all but the day shift. Asalready noted, it was Meaney's testimony that she had been ordered transferrednot to the day shift but to the midnight shiftCarter, although at first corroborat-ing Hepfer fully, and testifying that she had instructed Meaney to report to theday shift, later contradicted her earlier testimony and admitted that in factshe had told Heaney to report on the midnight shift. Carter's explanation thatshe had misunderstood Hepfer's instructions (which she still maintained calledfor Meaney's transfer to the day shift) was wholly unconvincing in view of herearlier testimony that Hepfer, at the time he instructed her to transfer Meaney,had "given [her] a complete idea of our new change-over that we had beenworking on," and the fact that she was the supervisor of inspection on the dayshift.Upon all the testimony, including Meaney's credited testimony concerningher conversation with Hepfer following her transfer order, heretofore advertedto, the undersigned is persuaded and finds that Carter did not misunderstand butrather carried out Hepfer's instructionsin advising Meaney to report tothe mid-night shift.Meaney was one of the respondents' oldest employees and wasqualified to perform a number of jobs other than the magniflux operation.YetHepter admittedly did not endeavor to ascertain whether she could be placed onsome other operation on the second shift, nor did he, as he had done on a previousoccasion before she became active in the Union, consult _lleaney as to her desiresbefore attempting to put the shift change into effect, and this notwithstandingthe fact already shown, that he was then on notice that she was unable to workthe midnight shift.Daniel Dortone,according to Hepfer, was reassigned from his machine opera-tor's job to the common laborer's job of chip pulling because of his poor work.19i9Dortoneentered the respondents' employ in April 1943 as a chippuller and sometimethereafter was promoted to a machine operator's position with an accompanyingraise inwage rateThe record does not clearly fix the date of Dortone's transfer to a machineoperator's job.Dortonetestified that he hadbeen engaged in chip pulling 8 months andas a machineoperator for 2 years, a total period greater than his period of employmentHepfer testifiedat one point that Dortone had pulled chips fulltimefor not more than 2or 3 months,elsewherein histestimony stated that Dortone had worked ona machineonly a month or two, and at a third point indicated that Dortone had been on the machineoperation for at least 6 monthsGeorgeStein, a Navyinspectorand a witness for therespondent,indicated in his testimonythat Dortone operateda machinefor a period "over8 months"while Stein was stationedwith the respondents.Upon all theevidence, it wasfound that Dortone was a machine operatorfor more than8 months. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record shows that Dortone was not a skilled machine operator, that heproduced a high percentage of scrap, and that on occasions in the past lie hadbeen reprimanded by his supervisors for leaving his machine and for having toomany rejects.But the record also shows that the respondents had scarcely anyexperienced machine operators in their employ at that time and that work onthe machine operations generally, including that of the employee who operatedDortone's machine on the opposite shift, was generally running badly and causinga substantial rate of rejects.Hepfer admitted that he had no particular personin mind to replace Dortone when he directed Dortone's transfer to chip pulling;Dortone's position was in fact filled by an employee who theretofore had per-formed chip pulling and general labor workDortone's alleged delinquenciesand shortcomings as a machine operator were not of recent origin ; Hepfertestified that the poor work for which Dortone was demoted consisted of "doingthe same thing he had been doing for the last six,months "In the past Dortone's delinquencies had always been condonedMore than amonth prior to his demotion Dortone had had trouble with a supervisor who hadrequested his dismissal, but Hepfer at that time had refused to accede to thisrequest and had instead transferred Dortone to other supervision.Since thequestion to be determined is not why Dortone's demotionmighthave been justifiedbut what in fact induced the respondents to take this action, it is relevant toinquire into the immediate circumstances which prompted IIepfer to determineto transfer Dortone on the very day which he also selected to effect a changeof status of six other union members and no othersAs to this there is a conflictof testimony. It appears from Dortone's testimony that nothing unusual occurredat that time; that Dortone simply reported for work on the afternoon of May 15,was met by Ferraris and told to transfer to a chip pulling job, and that Ferrarisat that time not only made no mention of the quality of Dortone's work butrefused when requested to give any reason for the transferAlthough Hepfer's.testimony on this point, as on many others, was generally evasive, he testified,when pressed for particulars, that Ferraris had had some trouble with Dortoneduring the night shift of May 14; 20 that when Hepfer arrived in the plant earlyin the morning on the 15th, Ferraris, who with Dortone had remained overtime,reported to Hepfer his difficulties with Dortone- and advised Hepfer that hewould no longer tolerate Dortone on his shift ; that Hepfer thereupon and in thepresence of Ferraris notified Dortone that he would have to resume his formerjob as a regular chip puller; that Dortone said he would not accept the job "andthat was the end of it " Hepfer's testimony concerning his conversation withFerraris and Dortone on the morning of May 15 was directly contradictory toother testimony which he gave in seeking to justify the release of Gallagher 2iMoreover, Hepfer's testimony was substantially impeached by Ferraris who inthe main corroborated Dortone's version of what happenedFerraris testifiedthat it was he, and not Hepfer, who notified Dortone to change to chip pulling workand that he did this on the specific instructions of Hepfer first given to himwhen he arrived at the plant for the evening shift on May 15. Ferraris, awitness obviously friendly to the respondent, made no mention in his testimonyof any incident the night beforeUnder all the circumstances the undersignedconcludes that the testimony of Hepfer set out above is not worthy of belief,and finds that Hepfer's determination to transfer Dortone on May 15th was notprompted by any specific occurrence related to Dortone's woik20Hepfer, when asked to describe the "trouble," became vague, indefinite and evasive.21Then Hepfer testified that he did not see Ferraris at all on the morning of May 15,Ferraris having left the plant before Hepfer had arrived. Ferraris' testimony was to thesame effect. HAROLD W. BAKER COMPANYG. Conclusions as to discrimination59Deriving added import from the respondents' earlier conductreflecting anattitude of opposition to the Union, the respondents' selection for discharge andtransfer on a single day of seven employees (and no others), whose only commondenominator appears to be their union membership and the fact that they wereamong the eight employees who had attended a union meeting 2 days before,looms as the most significant factor in appraising the respondents' motive.Either the presence of this common denominator must be explained on the basisof coincidence or it must be explained on the basis of a definite relationship be-tween the choice and the union membership and activities of those chosen. Themathematical possibility that the selection of the seven bore no relationshipwhatsoever to their common interest in the Union and their joint attendance atthe meeting, but resulted rather from the operations of chance, is exceedinglyremote.'And while this possibility, however remote, may not be ignored alto-gether, the mathematical improbability that union affiliation was disregaidedas a relevant factor in the choice is so great in this case as to cast the burdenupon the respondents to come forward with a plausible, adequate and con-vincing explanation demonstrating that the action taken by them with respectto each affected employee was based solely upon non-discriminatory consid-erations:'This the respondents have not done. As found above, Gallaghei's terminationwas defended by the respondents upon a ground entirely different from thatstated to her at the time of her lay-oft, and one, moreover, which the under-signed finds to be unsupported by the weight, of credible evidence.Hepfer'sshifting and contradictory account as to his reasons for laying oft Vogt andHaggerty at a time when the respondents were suffering from an acute manpowershortage lacked the clarity of conviction and impressed the undersigned as acontused effort to probe for some legal excuse to rationalize the ,action takenrather than as a forthright statement of position.Furthermore, the validityof the claim that these two employees were laid off for "lack of work" becomeseven more dubious when it is considered that the same reason, clearly provedto be specious, was stated at the time of her lay off to Gallagher who, like Vogtand Haggerty, was given no advance notice of the lay-off until after she reportedtowork on May 15 only to find her time card missing, a circumstance persua-sively tending to refute Hepfer's testimony that the decision to lay off Vogt andHaggerty was made before the union meeting.For the reasons already indi-cated, the respondents' contused and conflicting explanations for the shift trans-fers of Mercer, Scanlon, and Meaney do not stand the test of close scrutiny-Had the respondents' motive in effecting these shift changes been legitimate, itis difficult to believe that they would have risked the loss of these old, experienced,and admittedly valuable employees by effecting the shift transfers without firstconsulting the affected employees.That the respondents' motives were otherthan legitimate is underscored by the fact that the respondents were then on^ At thattime the respondents employedapproximately 85 productionand maintenanceemployeesOn thebasis of pure chance,eliminating all otherfactors,the possibility ofselecting in a plantof 85 on anygiven day 7 of only8 employeeswho had attended aunion meeting,and no others,is comparableto that ofa blindfoldedperson selecting atrandom 7 blue marbles in successionfrom a bowlcontaining85 marbles of which 77 arewhite and8 blue.The mathematical possibility of such selection, computedon the basisof the applicableformula,would be one chance in616,980,915.SeeMills StatisticalMethods,Henry Holt & Company, New York, 1924, p. 518 "The Multiplication of Piob-abilities "23 SeeN L. R.B. V. Chicago Steel FoundryCo ,142 F. (2d) 306(C C. A.7) ; Mont-gomery Ward& Co , Inc. v. N. L. R. B.,107 F. (2d) 555(C. C. A. 7),N. L. R. B.v. Bachel-der, receiver for Hoosier Veneer Company,120 F. (2d) 574(C. C. A. 7). 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice of the employees' home conditions as well as the further fact that thesummary action taken represented a departure from the respondents' personnelpolicy to discourage employees from leaving, among other ways, by removingsources of dissatisfaction as to shift assignments.Although the quality ofDortone's work might have been such as to justify the respondent in demotinghim, the question here is whether the respondents actually were motivated bythat consideration rather than by his union affiliation.Upon all the evidence,the undersigned is convinced that the reason asserted by the respondents at thehearing was a pretext rather than the true reason for the demotion, and thatthe respondents were in fact prompted in their action with respect to Dortoneby the same motives which prompted them to act with respect to the other com-plainants that day.Persuasive in that connection are the timing of the demo-tion in, relationship to the action taken with respect to the other complainants,the fact that Hepfer admittedly had no qualified replacement in mind when hedecided to remove Dortone from the machine operation, the circumstance thatDortone's shortcomings were of long duration and had in the past been condoned,and, finally, the failure of the respondents to give any reason for selecting thatparticular day to demote Dortone other than a reason which the record unmis-takably shows to be unworthy of beliefWith respect to each of the complain-ants, Hepfer's testimony, it is found, was not such as to invite credence, and thereasons asserted by him with respect to each of the discharges and transfersare not creditedNor does the undersigned regard as credible Hepfer's testimony that it wasnot until about 5 days after May 15th that he first learned that the complainantshad attended a union meeting at Ardmore the preceding Sunday. Just as thefactors discussed above render extremely improbable any conclusion that therewas absent a relationship between the choice of employees selected for transferor lay-off and their attendance at the meeting, so, too, do the same factors makehighly unreasonable a finding that Hepfer was unaware of the fact of attendanceat the time he directed the lay-offs and transfers.Moreover, since, as foundabove, the union meeting of May 13 was made a topic of general discussion inthe plant on the following day, it is more likely, in view of the circumstancesunder which Hepfer testified he carne to know about the meeting, that Hepferacquired knowledge of it a day rather than a week later.Hepfer testified thatlie learned of the meeting through general conversations with his employees withwhom he ate lunch ; he admitted that his contact with his employees was suchthat what his employees would know about the shop he would know, and that ifthe employees had knowledge of union activities he would in the normal courseof events also know about it.But the finding, herein made, of knowledge onHepfer's part anteceding the transfers and lay-offs need not and does not restupon inference alone.More direct proof is supplied by the statement made byForelady Carter to Loretta Dunbar Gallagher shortly before the transfers andlay-offs to the effect that "Len [Hepfer] knows everyone that was there [at themeeting]," a statement which Carter did not deny making and the respondentsmade no effort to explain.In view of the respondent's failure satisfactorily to explain its action on anyother basis and in light of the respondents' previously manifested antipathy to-ward the Union, and their prior course of conduct designed to interfere with theself-organizational plans of their employees, the undersigned is convinced, andhe finds, that the lay-off of Gallagher, Vogt, and Haggerty-, the shift transfersof Mercer, Scanlon, and Heaney, and the demotion of Dortone were all motivatedby discriminatory considerations.It is further found, in view of all the cir-cumstances, that the termination of employment of Gallagher, Vogt, and Hag- HAROLD W. BAKER COMPANY61gerty, although characterized as lay-offs, were in effect tantamount to dischargesContrary to the respondents' contention indicated in their answer, it is foundthat Mercer, Scanlon apd Meaney, who were transferred to shifts on which theywere unable to work, and Dortone, who was demoted to less desirable and morearduous work, did not voluntarily discontinue their employment services withthe respondents.The shift transfers and demotion in each case were effectedby the respondents upon a disci minatory basis.Under the circumstances therejection by the affected employees of the new shift or job assignments was justi-fied as a refusal to acquiesce in the respondents' disc rinminatory action, and,accordingly, did not operate as a voluntary termination of employmentIt is found that the respondents on May 15, 1945, by terminating the employ-ment of Catherine Gallagher, Helen Vogt, and Joseph Haggerty, by transferringFlorence Mercer, Pauline Scanlon, and Anna Meaney from their regular workshifts to other work shifts, thereby causing them to terminate their employment,and by demoting Dan Dortone and assigning him to different and less desirablework, thereby causing him to terminate his employment, discriminated withrespect to their hire and tenure of employment and the terms and conditionsof their employment, thereby discouraging membership in the Union and inter-fering with, restraining, and coercing their employees in the exercise of therights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above, occurring inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial ielation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the respondents have violated Section 8 (1), (2), and (3) ofthe Act, the undersigned will recommend that they cease and desist therefromand take certain affirmative action, which the undersigned finds necessary toeffectuate the policies of the Act.It has been found that the respondents have dominated and interfered withthe formation of the Committee and have contributed support thereto.Theeffects and consequences thereof, as well as any continued recognition of theCommittee as the bargaining representatives of the respondents' employees, con-stitute a continued obstacle to the free exercise by the respondents' employees oftheir right to self-organization and to bargain collectively through representativesof their own choosingBecause of the respondents' illegal conduct with regardto the Committee, it is incapable of serving the respondents' employees as agenuine collective bargaining agent.While it is true that the Committee hasnot functioned since about May 1945, it has nevertheless never been dissolved,and in the eyes of the employees may still be viewed as the recognized exclusivebargaining agent.Since this situation is obstructive to the free exercise by theemployees of the rights guaranteed to them by the Act, the undersigned willrecommend that the respondents withdraw all recognition from the Committee asthe representative of any of their employees for the purpose of dealing with therespondents concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and completely disestablish theCommittee as such representative.11 Indeed,the respondents'answer admits that these employees were"dismissed." 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has been found that the respondents discriminated in regard to the hireand tenure of employment and terms and conditions of employment of CatherineGallagher, Helen Vogt, Joseph Haggerty, Pauline Scanlon, Florence Mercer, AnnaMeaney, and Dan Dortone. It will be recommended that the respondents reinstatethem to their former or substantially equivalent positions without prejudice totheir seniority and other rights and privileges and that the respondents makethem whole for any loss of pay they may have suffered by reason of the re-spondents' discrimination against them by payment to each of them of a sumof money equal to the amount he normally would have earned as wages duringthe period from the date of discrimination to the date of the offer ot reinstate-ment, less his net earnings zr; during said period.As has been found above, the respondents have employed divers illegal methods,including domination and interference with the formation of a labor organization,discriminatory transfers and discharges, and other intimidatory conduct infurtherance of a general effort to frustrate and discourage union organization bytheir employeesThe varying methods employed by the respondents disclose apropensity and a determination on the respondents' part to engage in persistentefforts, although not necessarily by the same means, to continue to defeat self-organization by their employeesBecause of the respondents' unlawful conductand its underlying purpose, the undersigned is convinced that the unfair laborpractices committed by the respondents are related to other unfair labor prac-tices proscribed and that danger of their commission in the future is to beanticipated from the respondents' conduct in the pastThe preventive purposesof the Act will be thwarted unless the recommended order is coextensive withthe threat. In order, therefore, to make effective the interdependent guaranteesof Section 7, to prevent a recurrence of unfair labor practices, and thereby mini-mize industrial strife which burdens and obstructs coimmnerce, and thus effectuatethe policies of the Act, it will be recommended that the respondents be orderedto cease and desist from in any manner infringing upon the rights guaranteed inSection 7 of the Act.CONCLUSIONS or LAw1Local No. 155,United Electrical, Radio & Machine Workers of America,affiliatedwith the Congress of Industrial Organizations, and the EmployeeRepresentation Committee, referred to above, are each a labor organization withinthe meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation of, and contributingsupport to, the Employee Representation Committee, the iespondents have en-gaged in and are engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act3By discriminating in regard to the hire and tenure of employment and termsand conditions of employment of Catherine Gallagher, Helen Vogt, Joseph Hag-gerty, Pauline Scanlon, Florence Mercer, Anna Heaney, and Dan Dortone, therebydiscouraging membership in Local No 155, United Electrical Radio & MachineWorkers of America, C I 0, the respondents have engaged in and are engagingin unfair labor practices, within the meaning of Section 8 (3) of the Act.26By "net earnings" Is meant earnings less expenses,such as for transportation, room,and board,incurredby an employeein connectionwith obtainingwork and working else.where thanfor the respondents,whichwould nothave been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employmentelsewhere.SeeMatterof Crossett Lumber Company,8 N L It B 440 Monies receivedforwork performedupon Federal,State, county, municipal,or other work-relief projects shall be consideredas earnings.SeeRepublicSteelCorporationv.N. L.R. B., 311 U. S. 7. HAROLD W. BAKER COMPANY634By interfering with, restraining, and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondents have engagedin and are engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, thenuclei signed recommends that Harold W Baker, Jr., Leonard E. Hepfer, KathleenB Starr, and Paul Bakewell, III, co-partners, doing business as Harold W.Baker Company, Bryn Mawr, Pennsylvania, and their agents, successors, andassigns shall:1.Cease and desist from :(a)Dominating and interfering with the formation or administration of,or contributing financial or other support to, Employees Representation Com-mittee or any other labor organization of their employees;(b)Recognizing Employees Representation Committee as the representativeof any of their employees for the purpose of dealing with the respondents con-cerning grievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment ;(c)Discouraging membership in Local No. 155, United Electrical, Radio &Machine Workers of America, C. I 0., or any other labor organization of theiremployees, by discrimination in regard to hire or tenure of employment or anyterm or condition of employment;(d) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of the rights to self-organization, to form labororganizations, to join or assist Local No. 155, United Electrical, Radio & MachineWorkers of America, C. I 0, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablish EmployeeRepresentation Committee as the representative of any of their employees forthe purpose of dealing with the respondents concerning grievances, labor disputes,wages, rates of pay, bouts of employment, or other conditions of employment;(b)Offer to Catherine Gallagher, Helen Vogt, Joseph Haggerty, PaulineScanlon, Florence Mercer,Anna Meaney, and Dan Dortone immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges ;(c)Make whole Catherine Gallagher, Helen Vogt, Joseph Haggerty, PaulineScanlon, Florence Mercer, Anna Meaney, and Dan Dortone for any loss of paythey may have suffered by reason of the discrimination against them by paymentto each of tliein of a stun of money equal to an amount determined in the mannerset forth in the section entitled "The remedy" above;(d)Post at their plant at Bryn Mawr, Pennsylvania, copies of the noticeattached to the Intermediate Report herein, marked "Appendix A "Copies ofsaid notice, to be furnished by the Regional Director for the Fourth Region, shall,after being duly signed by the respondents' representative, be posted by therespondents immediately upon receipt thereof and maintained by them for sixty(60) consecutive days thereafter in conspicuous places including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe respondents to insure that said notices are not altered, defaced, or coveredby any other material ;717734-47-vol. 71-6 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)File with the Regional Director for the Fourth Region on or before ten(10) days from the date of the receipt of this Intermediate Report a report inwriting setting forth in detail the manner and form in which the respondentshave complied with the foregoing recommendationsIt is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondents notify said Regional Direc-tor in writing that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondents to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement of ex-ceptions and/or brief, the party or counsel for the Board filing the' same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of the ordertransferring the case to the BoardAny party desiring to submit a brief insupport of the Intermediate Report shall do so within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, by filingwith the Board an original and four copies thereof, and by immediately servinga copy thereof upon each of the other parties and the Regional, Director.ARTHUR LEFF,Trial Examiner.Dated June 19, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We hereby disestablish Employee Representation Committee as therepresentative of any of our employees for the purpose of dealing with usconcerning grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, and we will not recognize it orany successor thereto for any of the above purposes.We will not dominate-or interfere with the formation or administrationof any labor organization or contribute financial or other support to it.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights or privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Catherine GallagherFlorence MercerHelen VogtAnna MeaneyJoseph HaggertyDan DortonePauline Scanlon HAROLD W. BAKER COMPANY65We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist Local No. 155, United Electrical, Radio & Machine Workers ofAmerica, C. I. 0., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain members of this union, or any labororganization.We will not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employee becauseof membership in or activity on behalf of any such labor organization.HAROLD W. BAKER COMPANY,Dated--------------------By --------------------------------(Representative)(Title)Note: Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.